Title: [April 1795]
From: Washington, George
To: 

 


Tuesday 14th. Left Phila. for Mt. V. Reached Wilmington.
 


15. Do. Roger’s Susqa.


   
   rogers’s susqa: John Rodgers (see 7 May 1775) had died in 1791 and his wife, Elizabeth Reynolds Rodgers (c.1743–c.1816), was continuing to run her husband’s old stone ferry house at Perryville, Md., on the east bank of the Susquehanna River.



 


16. Baltimore.
 


17. Bladensburgh.
 


18. George Town.
 


19. Mount Vernon & remained there until the 26th.
 


26. Came to George Town.
 


27. In the federal City.
 


28. Arrived at Bladensburgh.
 


29. Baltimore.
 


30. Rogers’s—Susquehanna.
